456 F.2d 1294
UNITED STATES of America, Plaintiff-Appellee,v.Travis Elmer RUSHING, Defendant-Appellant.
No. 71-2916 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 28, 1972.Rehearing Denied May 23, 1972.

George M. Leppert, New Orleans, La., (Court-appointed), for defendant-appellant.
Donald E. Walter, U. S. Atty., Paul Lynch, Asst. U. S. Atty., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and GOLDBERG and MORGAN, Circuit Judges.
PER CURIAM:


1
On this direct appeal, a review of the record indicates that the district court failed to comply with Rule 11, Federal Rules of Criminal Procedure, in that no inquiry was made of defendant to determine whether there was a factual basis for the plea of guilty.  The failure of the court below to comply with Rule 11 constituted reversible error entitling the defendant to plead anew.  See McCarthy v. United States, 1969, 394 U.S. 459, 89 S.Ct. 1166, 22 L.Ed.2d 418.


2
Reversed.



*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I